Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated September 22, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency denying Margaret Walker’s application for medical assistance. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and respondents are directed to provide medical assistance to Margaret Walker from the date of her application. Proceeding otherwise dismissed. The determination was not supported by substantial evidence. Suozzi, J. P., O’Connor, Lazer and Gulotta, JJ., concur.